United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-1702
                                  ___________

Aminta Barco Corado; Karen Aquino      *
Barco; Jose Aquino Barco,             *
                                      *
      Petitioners,                    *
                                      * Petition for Review of an
      v.                              * Order of the Board of
                                      * Immigration Appeals.
John Ashcroft, Attorney General of    *
the United States of America,         * [PUBLISHED]
                                       *
             Respondent.              *
                                  __________

                            Submitted: August 6, 2004
                                Filed: October 7, 2004
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Aminta Barco Corado (Barco Corado) and her children Karen Aquino Barco
(Karen) and Jose Aquino Barco (Jose), citizens of Guatemala, petition for review of
an order of the Board of Immigration Appeals (BIA) affirming an immigration judge's
denial of their applications for asylum and withholding of removal. We grant the
petition and remand the case to the BIA for further proceedings.
        Barco Corado testified that in her native village in Guatemala, she was a visible
member of an opposition political party, the Union del Centro Nacional (UCN),
during 1993 and 1994. She testified that she was raised by her uncle, Humberto
Quinones Corado, a prominent party member. She explained that her uncle was
murdered on February 14, 1994, and that she found him as he lay dying from gunshot
wounds. She said that she was told that policemen aligned with the predominant
political party, Movimiento de Acción Solidaria (MAS), were responsible for the
murder, and that her uncle was targeted because of his UCN affiliation. Almost
immediately after the murder, according to her testimony, Barco Corado was visited
in her home on four occasions by MAS members who told her that she and her
children would be harmed or killed unless she provided information about UCN. She
testified that on each visit the threats escalated, and that on the fourth, she was beaten
and told by four men wearing MAS armbands that she would "end up dead like [her]
uncle" if she did not leave the country. Barco Corado testified that she and the
children fled Guatemala two days later, and that she applied for asylum within three
months of her arrival.

       An alien is eligible for asylum if she establishes that she is unwilling to return
to her country of nationality "because of persecution or a well-founded fear of
persecution on account of race, religion, nationality, membership in a particular social
group, or political opinion." 8 U.S.C. § 1101(a)(42)(A). The BIA is entitled to
deference in interpreting ambiguous statutory terms such as "persecution," so long as
its interpretation is reasonable and consistent with the statute. INS v. Aguirre-
Aguirre, 526 U.S. 415, 424 (1999). If the BIA applies a permissible legal standard,
then we will overturn a factual finding only if the evidence is so compelling that no
reasonable factfinder could fail to conclude that the alien suffered past persecution.
INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

       The immigration judge in this case concluded that Barco Corado had failed to
establish that she suffered past persecution in Guatemala on account of her political

                                           -2-
opinion. In so concluding, the immigration judge made no credibility findings
regarding her testimony. Instead, he reasoned that "the single alleged incident
involving four MAS members at her home in early 1994 [does not] constitute a
pattern and practice of mistreatment that rises to the level of persecution." (R. 104).

       Barco Corado argues that the immigration judge adopted an impermissible
definition of "persecution," and we agree. To be sure, we have said that minor
beatings and brief detentions do not necessarily constitute "persecution," Eusebio v.
Ashcroft, 361 F.3d 1088, 1091 (8th Cir. 2004); Al-Tawm v. Ashcroft, 363 F.3d 740,
743 (8th Cir. 2004), and that the BIA may consider whether an act of violence by the
government is an isolated event or part of a continuing effort to persecute a specific
individual. Ngure v. Ashcroft, 367 F.3d 975, 990 (8th Cir. 2004). But while the
alleged beating of Barco Corado at her home did not require outside medical
attention, (R. 172), she also testified that government agents threatened her with death
on account of her political activity, and invoked the recent death of her uncle,
Humberto Quinonez Corado, implying that the government was responsible for his
murder.

       We have never held that a specific, credible, and immediate threat of death on
account of political opinion is outside the definition of "persecution," just because it
occurs during a single incident. We consistently have defined persecution to include
"the infliction or threat of death" on account of a factor enumerated in the statute,
without any suggestion of a "pattern and practice" requirement. Rife v. Ashcroft, 374
F.3d 606, 612 (8th Cir. 2004); Ngure, 367 F.3d at 989-90; Al-Tawm, 363 F.3d at 743;
Regalado-Garcia v. INS, 305 F.3d 784, 787 (8th Cir. 2002). The BIA itself has
concluded that where an alien presents direct and uncontradicted testimony "that he
and his immediate family members were singled out and threatened with death," and
where the alien's testimony "established a link between the threatened harm and his
political beliefs," then the alien had "good reason to fear persecution." Matter of
Villalta, 20 I. & N. Dec. 142, 147 (BIA 1990). It may be that not all alleged threats

                                          -3-
of death necessarily amount to persecution. The situation may be different, for
example, where a factfinder concludes that threats are exaggerated, non-specific, or
lacking in immediacy, or where there is insufficient evidence that the threats are
based on a ground enumerated in the statute. But by requiring the petitioners to show
a "pattern and practice of mistreatment" in a case that does involve an alleged specific
threat of imminent death based on political opinion, we believe that the immigration
judge applied an impermissible definition of "persecution."

       When the BIA applies an incorrect legal standard, the proper remedy typically
is to remand the case to the agency for further consideration in light of the correct
standard. E.g., Asani v. INS, 154 F.3d 719, 723 (7th Cir. 1998) (incorrect definition
of "persecution"). We follow that course here, because the immigration judge never
determined whether Barco Corado's testimony about the threat of death was credible.
The immigration judge found only that the "alleged incident" did not amount to
persecution under the incorrect legal standard that required a "pattern and practice of
mistreatment."

       There is some evidence in the record to support Barco Corado's credibility.
Her children corroborated her testimony in some respects; she presented documentary
evidence of membership in a political party; and she presented medical evidence of
post-traumatic stress disorder, which she said resulted from events in her home
country, including vivid memories of the aftermath of her uncle's assassination. (R.
278, 283). On the other hand, while Barco Corado's testimony emphasized the trauma
of finding her uncle immediately after he was shot in February 1994, and described
the reference to her uncle's death by MAS members who visited her home shortly
thereafter, her original application for asylum in June 1994 never mentioned an uncle.
(R. 300-04). She also testified that her uncle raised her from childhood after her
parents separated and her mother died, (R. 167-68), but their respective ages may cast
some doubt on this relationship. The uncle's death certificate, admitted into evidence,
reported that he was a single farmer aged 32 years old at the time of his death in 1994,

                                          -4-
(R. 382-83), while Aminta Barco Corado was 34 years old in February 1994. (R.
300). Further complicating matters, Barco Corado's daughter, who was 14 years old
in February 1994, submitted an asylum application in 2000 identifying Humberto
Quinones Corado as her uncle, (R. 456), a representation that seems consistent with
the relative ages, but raises questions about Barco Corado's testimony. Whether the
"alleged incident" of March 1994 occurred should be determined in the first instance
by the immigration judge and the BIA.

       We also believe that, assuming the BIA were to conclude that Barco Corado's
testimony is credible, the BIA should determine in the first instance whether the
petitioners have established a well-founded fear of future persecution. See INS v.
Ventura, 537 U.S. 12 (2002) (per curiam). If there is a finding of past persecution,
then the BIA, rather than this court, should first consider the Attorney General's
arguments that evidence of changed circumstances in Guatemala or the ability of
petitioners to relocate safely within the country is sufficient to rebut a presumption
of future persecution. Id. at 18. We express no view on these questions.

       For the foregoing reasons, we grant the petition for review and remand the case
to the BIA for further proceedings consistent with this opinion.




                                         -5-